BIJUR, J.
This action was brought to recover rent under a lease, it being alleged that the defendants were the assignees of the lessee. The “particulars” which are concerned in the present motion were a true and correct copy of assignments of the lease.
*103Plaintiff insists on stating merely the purport of these alleged writings, with the further statement that the papers are in the possession of the defendants, and that the latter have refused to furnish plaintiff copies. If that be so, plaintiff had a simple remedy. Chittenden v. San Domingo Improvement Co., 132 App. Div. 169, 116 N. Y. Supp. 829. Plaintiff having failed to comply with the order of the court, the order of preclusion should have been made.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.